929 F.2d 702
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gale D. STRAYER, Plaintiff-Appellant,Margaret Ann Strayer, et al., Plaintiffsv.STATE OF OHIO, et al., Defendants-Appellees.
No. 91-3118.
United States Court of Appeals, Sixth Circuit.
March 29, 1991.
N.D.Ohio

1
APPEAL DISMISSED.


2
Before NATHANIEL R. JONES and SUHRHEINRICH, Circuit Judges, and JOINER, Senior District Judge*.

ORDER

3
This matter is before the court upon consideration of the appellees' motions to dismiss the appeal for lack of jurisdiction.


4
A review of the documents before the court indicates that twelve defendants were named in civil action No. 90-CV-7369.  By order filed January 18, 1991, the district court dismissed all the defendants except Bowersock.  As to Bowersock, it granted his motion for a more definite statement, reopened civil action No. C88-7406 as to him and consolidated case Nos.  C88-7406 and 90-CV-7369.  Appellant appealed on January 28, 1991.


5
Absent Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims or parties involved in the action is not appealable.    Liberty Mutual Ins. Co. v. Wetzel, 424 U.S. 737, 742-45 (1976);  Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 59-60 (6th Cir.1986).  No Rule 54(b) certification was made in the instant case.  The final decision of the district court has not been entered during the pendency of this appeal;  therefore, this court lacks jurisdiction.    See Gillis v. United States Dep't of HHS, 759 F.2d 565, 569 (6th Cir.1985).


6
It is ORDERED that the motions to dismiss be granted and the appeal be, and it hereby is, dismissed.  Rule 8(a), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior District Judge for the Eastern District of Michigan, sitting by designation